Citation Nr: 0111472	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-14 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for a lower back 
disability.

3. Entitlement to service connection bilateral eye 
disability.

4. Entitlement to service connection for dizziness.

5. Entitlement to service connection for residuals of a left 
eye laceration.

6. Entitlement to service connection for tinnitus.

7. Entitlement to an initial evaluation in excess of 50 
percent for service-connected post-traumatic stress 
disorder (PTSD).  

8. Entitlement to an initial compensable evaluation for 
service-connected tension headaches.  

9. Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a left ankle sprain.  

10. Entitlement to an initial 
compensable evaluation for service-connected residual of a 
scalp laceration (scar).  

11. Entitlement to a total 
disability evaluation due to individual unemployability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from August 1963 to October 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1999 rating decision from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which, inter alia, granted service connection for PTSD 
with an evaluation of 50 percent, for tension headaches with 
a noncompensable evaluation, and for residual of a scalp 
laceration with a noncompensable evaluation, and granted an 
increased evaluation of 10 percent for service-connected 
residuals of a left ankle sprain, all effective October 30, 
1998.  The RO further denied service connection for hearing 
loss, lower back problem, bilateral eyesight problem, and 
dizziness. 

The veteran has also timely perfected an appeal to the 
September 23, 1999 rating decision denying a total disability 
rating as a result of individual unemployability.  The 
veteran has further timely perfected an appeal to the May 30, 
2000 rating decision denying entitlement to service 
connection for tinnitus and for a laceration of the left eye 
area.

The claims for service connection for bilateral hearing loss, 
lower back problem, bilateral eyesight problem, dizziness, 
residuals of a left eye laceration, and tinnitus and the 
claim for a compensable evaluation for service-connected 
residual of a scalp laceration will be discussed in the 
remand portion of this decision.  


FINDINGS OF FACT

1. The veteran's PTSD is manifested by depression, anxiety, 
anger, avoidance of others, paranoid thoughts, flashbacks, 
severe social isolation, panic, intrusive thoughts, 
difficulty sleeping, and an inability to establish and 
maintain effective relationships.

2. The veteran has dull non-throbbing tension headaches 
approximately twice per week, associated with flashbacks 
to incidents that occurred during service in Vietnam.  

3. The veteran's residuals of a left ankle sprain are mild-
to-moderate with some limitation of motion, tenderness, 
intermittent swelling, but no crepitation. 

4. The veteran has a high school education and was last 
employed in 1995.  

5. The veteran's service-connected disabilities are of 
sufficient severity as to prevent him from engaging in any 
form of substantially gainful employment.



CONCLUSIONS OF LAW

1. The criteria for a 70 percent evaluation for service-
connected PTSD have been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2000).

2. The criteria for a 10 percent evaluation for service-
connected tension headaches have been met.  38 U.S.C.A. § 
1155; VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 C.F.R. § 4.130, Diagnostic Code 8100 (2000).

3. The criteria for an evaluation in excess of 10 percent for 
service-connected residuals of a left ankle sprain have 
not been met.  38 U.S.C.A. § 1155; VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5271 (2000).

4. The criteria to warrant entitlement to a total disability 
evaluation due to individual unemployability have been 
met.  38 U.S.C.A. § 1155; VCAA, Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended 
at 38 U.S.C. § 5107); 38 C.F.R. § 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records show a recurrent 
sprained left ankle beginning in January 1969 during service 
in Vietnam.  The service medical records contain no 
complaints, diagnoses, or opinions with regard to any 
psychiatric disorder or headaches.  The veteran's personnel 
records report service in Vietnam in 1966 and from August 
1968 to May 1969, as well as award of the Combat Action 
Ribbon among other decorations.  

In August 1971, the veteran filed a claim for service 
connection for a left ankle injury.  By rating decision in 
September 1971, the RO granted service connection for 
residuals of a sprained left ankle with a noncompensable 
evaluation, effective from October 31, 1970.  

In November 1998, the veteran filed a claim for service 
connection for PTSD, bilateral hearing loss, arthritis, left 
leg injury, right hand/thumb, left hand/finger, right ankle, 
bilateral leg problems, lower back problems, weight problem 
due to bilateral ankle disorder, cholesterol, diabetes, 
severe headaches, dizziness, shortness of breath, 
nervousness, depression, difficulty sleeping, memory 
problems, and bilateral eyesight problems.  

An RO health summary noted that the veteran was provided with 
a cane due to swelling in his left ankle in November 1997.  
The veteran continued to complain of pain and swelling in the 
left ankle throughout 1998.  

In a statement, received in March 1999, the veteran stated 
that he first arrived in Vietnam in 1966 as part of Operation 
Jackstay and was immediately exposed to bombs exploding and 
people being killed.  The veteran stated that he could never 
forget the smell of burned human flesh.  He reported 
continuing nightmares of his "fellow Marines being blown 
apart."  The veteran indicated a specific incident where a 
man in his platoon was killed after sitting on a mined log 
that the veteran had just gotten up from.  The veteran noted 
situations when he would just start to cry and reported 
flashbacks prompted by seeing Vietnamese people.  

The veteran reported feelings of paranoia and an inability to 
relate to his family and friends.  He stated that he enrolled 
in college upon his discharge from the service, but could not 
get "in the right frame of mind to continue."  The veteran 
is currently married, since August 1999, and has one child.  

In a clarification of his notice of disagreement, received in 
April 2000, the veteran stated that his PTSD warranted a 
minimum 70 percent evaluation due to his multiple tours in 
Vietnam.  The veteran sought a compensable evaluation for his 
service-connected tension headaches due to an increase in the 
medication prescribed for this condition.  He stated that his 
left ankle condition continued to limit his mobility and was 
almost always swollen and painful.  The veteran further 
stated that his claim for TDIU should be granted due to the 
seriousness of his PTSD and his combined service-connected 
conditions.  

A VA PTSD examination was conducted in May 1999.  The 
examiner noted review of medical records, but indicated that 
no psychiatric records were available as the veteran had not 
been previously evaluated.  The veteran reported intense 
anger beginning during his tours in Vietnam and severe 
flashbacks several times per day and startle reactions 
triggered by "dead smells," loud noises, sudden movements 
and individuals of Asian descent.  The veteran also noted an 
aversion to flying on Continental Airlines as that was the 
airline upon which he flew to Vietnam for his third tour of 
duty.  

The examiner reported that the veteran had lived "the life 
of avoidance," and two marriages (in 1970 and 1992) had 
ended in divorce.  The veteran was currently engaged.  The 
veteran stated that he occasionally displayed "explosive 
behavior" toward his daughter.  He reported no social 
activities and stated that he did not associate with others, 
including other veterans.  He reported chronic anxiety, 
restlessness, fear of losing control, panic, heart 
palpitations, homicidal thoughts, feelings of estrangement, 
intrusive thoughts, uncertainty about the future, decreased 
appetite, suicidal ruminations, severe traumatic dreams and 
difficulty sleeping.  The veteran expressed that he was not 
ready to seek treatment at the VA psychiatric clinic due to 
his avoidance of others.  

The veteran graduated from high school and attended college 
after discharge from service, but stated that he was unable 
to concentrate sufficiently to maintain his coursework.  The 
veteran reported that he had worked various jobs since his 
discharge from service until 1995, including warehouse jobs 
and paint and body jobs, but had held none of these positions 
for very long.  He noted difficulty with bosses and 
interpersonal relations.  

During mental status examination, the examiner noted that the 
veteran was angry, contemptuous and belligerent at times.  
The veteran's speech was logical, but sometimes pressured.  
There was no evidence of overt delusions or hallucinations, 
but the veteran did have paranoid thoughts.  The veteran's 
concentration, recall and judgment were impaired and he had 
poor insight.  The examiner provided diagnoses of chronic 
severe PTSD, depression not otherwise specified, and anxiety 
disorder not otherwise specified.  The examiner reported 
severe social isolation and lack of support induced by the 
veteran's symptomatology and provided a global assessment of 
functioning of 50.  

A VA examination for neurological disorders was conducted in 
May 1999, and the examiner noted review of the veteran's 
claims file.  The veteran had a history of headaches for 
approximately three to four years associated with flashbacks 
to events in Vietnam, occurring approximately twice per week.  
Cranial nerve, motor, and cerebellar examinations and 
sensation were normal.  The examiner provided a diagnosis of 
possible tension type headaches, associated with recurrent 
flashbacks.  The examiner did not recommend any specific 
treatment for the headaches, but indicated that treatment of 
the veteran's PTSD should improve the headaches.  

On examination for his service-connected left ankle, right 
thumb, left little finger and scalp disorders in May 1999, 
the veteran reported that he had been employed with the VA 
Hospital for 25 years in various positions.  The veteran 
reported intermittent pain and swelling in the left ankle, 
minimal symptoms of the thumb, and minimal difficulties with 
the left little finger.  The veteran stated that he could not 
recall any history of a scalp laceration, and the examiner 
noted no residuals of such.  Range of motion of the left 
ankle was from 5 degrees of dorsiflexion to 40 degrees of 
plantar flexion.  The examiner noted no swelling, 
instability, or crepitation, but some tenderness to 
palpation.  X-ray examination of the left ankle was within 
normal limits.  Examination of the right thumb revealed 
symmetrical range of motion with some instability.  
Examination of the left little finger showed a 15-degree 
flexion contracture with no instability.  The examiner 
provided impressions of history of left ankle injury with 
mild to moderate residual symptoms along with a history of 
gout, history of a right thumb fracture with mild residual 
symptoms and ulnar collateral ligament instability, history 
of left little finger dislocation that was minimally 
symptomatic, and history of scalp laceration that was 
asymptomatic.  


II. Analysis

Evaluation of Service-Connected Disability Generally

In the instant case, there is no indication that there 
are additional records, which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist.  VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).

In reaching its decision the Board has considered the VCAA.  
In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation insofar as VA has already met all obligations 
to the veteran under this new legislation.  The veteran has 
had VA examinations pertinent to his claimed disabilities, 
the RO has obtained VA records relevant to his treatment and 
evaluation, and the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issues 
on appeal, and has done so.  The veteran has specifically 
stated that he has received no psychiatric treatment.  In 
view of the foregoing, the Board finds that the veteran will 
not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), 
which require the evaluation of the complete medical history 
of the veteran 's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). ).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  All benefit 
of the doubt will be resolved in the veteran's favor.  38 
C.F.R. § 4.3 (2000).

Evaluation of PTSD

The Schedule provides for the following evaluations for 
service-connected PTSD:  
? 50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships;
? 70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships; and 
? 100 percent for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2000).

A GAF of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) (Fourth Edition).  

The Board finds that the veteran's symptomatology most 
closely approximates the criteria for an evaluation of 70 
percent.  Although the veteran was employed until 1995, he 
reported difficulties with his supervisors and in his 
interpersonal relationships.  The veteran reports no social 
activities and does not like to interact with others.  Due to 
this, the veteran has avoided the interaction required to get 
treatment for his condition at a VA psychiatric clinic.  
Although no specific plan was reported, the veteran has 
reported suicidal and homicidal thoughts.  He reported anger 
control problems with regard to his relationship with his 
child.  The VA examiner also noted that the veteran was angry 
and belligerent at times.  The veteran's two previous failed 
marriages, as well as his lack of meaningful current social 
interaction, evidence his inability to establish and maintain 
effective relationships.  The VA examiner specifically 
described the veteran's life as one of "avoidance."  

The Board finds that the evidence preponderates against an 
evaluation in excess of 70 percent.  There is no evidence of 
the type of symptoms enumerated as the criteria for an 
evaluation of 100 percent for PTSD under the Schedule.  The 
veteran is recently remarried and was employed for many years 
with a VA hospital prior to 1995.  The facts of this case do 
not demonstrate total occupational and social impairment as 
required for an evaluation in excess of 70 percent under the 
Schedule.  

Evaluation of Tension Headaches

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2000).  The Board finds that, 
although there is no specific diagnostic code for tension 
headaches, the functions affected, anatomical localization 
and symptomatology are closely analogous to the 
manifestations of migraine headaches under Diagnostic Code 
8100.  See 38 C.F.R. § 4.20. 

Under the Schedule, migraine headaches warrant a 50 percent 
evaluation with very frequent, completely prostrating, and 
prolonged attacks productive of severe economic 
inadaptability.  A 30 percent evaluation is warranted for 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 10 percent 
evaluation is warranted for characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A noncompensable evaluation is warranted for 
less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

The veteran's service-connected tension headaches are 
currently evaluated as noncompensable.  Although the veteran 
has not described his headaches as prostrating, the headaches 
occur with frequency, associated with the veteran's 
flashbacks.  The Board recognizes that headaches other than 
migraines may be compensable, even without the characteristic 
symptoms of a migraine headache.  As the veteran's headaches 
occur approximately twice per week, but the occurrences have 
not been described as severe, but as "dull, non-throbbing 
ache," the Board finds that the symptomatology most closely 
approximates the criteria for a 10 percent evaluation under 
the Schedule.  

Evaluation of Residuals of Left Ankle Sprain

Under the Schedule, limitation of motion of the ankle 
warrants at 10 percent evaluation if moderate, and a 20 
percent evaluation if marked.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45 
(2000).  The provisions contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.

The veteran's service-connected residuals of a left ankle 
sprain are currently evaluated at 10 percent.  The range of 
motion on the VA examination showed dorsiflexion to 5 degrees 
and plantar flexion to 40 degrees.  Normal ranges of motion 
in these planes are 20 degrees of dorsiflexion and 45 degrees 
of plantar flexion.  38 C.F.R. § 4.71, Plate II (2000).  
There is no evidence of a marked limitation of motion and, 
thus, an evaluation in excess of 10 percent is not warranted.  
The VA examiner described the veteran's residuals of his in-
service ankle sprain as mild-to-moderate.  The Board has 
considered the factors enumerated in DeLuca and Section 4.40 
and 4.45 and finds that intermittent swelling, with no 
instability or crepitus, does not rise to a level of 
functional impairment analogous to the criteria for an 
evaluation in excess of 10 percent.  

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  

In the instant case, the veteran has six service-connected 
disabilities:  PTSD with a 70 percent evaluation; residuals 
of a right thumb fracture with a 10 percent evaluation; 
residuals of a left ankle sprain with a 10 percent 
evaluation; residuals of a fracture of the left little finger 
with a noncompensable evaluation; residual of a scalp 
laceration with a noncompensable evaluation; and tension 
headaches with a 10 percent evaluation.  The propriety of the 
evaluations for PTSD, residuals of a left ankle sprain and 
tension headaches are discussed supra.  The veteran's 
combined service-connected disability evaluation is 80 
percent, see 38 C.F.R. § 4.25, (Table I) (2000), and, thus, 
meets the basic criteria of Section 4.16(a).  The Board notes 
that the veteran's claim for an initial compensable 
evaluation for residuals of a scalp laceration has been 
remanded to the RO for provision of a statement of the case.  
As the benefit sought here, TDIU, is granted infra, 
regardless of the evaluation of that condition, the Board 
finds that a remand of the issue of entitlement to TDIU would 
only delay an award to which the veteran is entitled.  

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2000).  The 
question to be addressed is whether the veteran was capable 
of performing the physical and mental acts required by 
employment and not whether he was, in fact, employed.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The veteran has been unemployed since 1995.  Prior to that 
time, the veteran worked in various positions for a VA 
hospital.  The veteran has a high school education.  His 
service-connected PTSD results in severe avoidance of any 
social situations and the inability to establish 
relationships.  The GAF rating provided by the VA psychiatric 
examiner indicates serious impairment of occupational 
functioning.  This serious disorder, along with the 
disabilities to the veteran's left ankle, left little finger, 
right thumb, scalp laceration and headaches creates 
a disability picture which would prevent the veteran from 
performing the physical and mental acts of employment.  


ORDER

Entitlement to an evaluation of 70 percent for service-
connected PTSD is granted, subject to the law and regulations 
governing the payment of monetary benefits. 

Entitlement to an evaluation of 10 percent for service-
connected tension headaches is granted, subject to the law 
and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a left ankle sprain is denied.  

Entitlement to TDIU is granted, subject to the law and 
regulations governing the payment of monetary benefits.  


REMAND

By rating decision in July 1999, the RO granted service 
connection for residuals of a scalp laceration with a 
noncompensable evaluation, effective October 30, 1998.  In 
his notice of disagreement, received in February 2000, the 
veteran indicated disagreement with that issue by reference 
to the issue number from the rating decision.  The RO 
requested that the veteran clarify the areas of his 
disagreement.  In a letter, received in April 2000, the 
veteran stated that he sustained two lacerations to his head, 
one to the scalp that was evaluated as noncompensable, 
and the second in the left eye area.  The issue of service 
connection for residuals of a laceration to the left eye area 
was decided in the May 2000 rating decision and is discussed 
separately infra.  The Board recognizes the veteran's 
February 2000 and April 2000 letters as a notice of 
disagreement as to the issue of initial evaluation of 
service-connected residuals of a scalp laceration.  The RO 
has not issued a statement of the case on this issue and that 
issue is remanded for issuance of such.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000) .  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The veteran's service records note 
that one of his duty positions was as a machine gunner and 
that the veteran had combat service in Vietnam.  The veteran 
now reports difficulty hearing and tinnitus.  A VA auditory 
examination should be afforded the veteran to determine the 
extent, if any, of any bilateral hearing loss and tinnitus 
and to obtain a medical opinion as to whether any hearing 
loss is a result of noise exposure during service.  

The veteran claims his dizziness is a result of the tension 
headaches secondary to flashbacks.  The VA neurological 
examination in May 1999 did not discuss or opine as to the 
origin of any dizziness or whether such was merely a symptom 
of the veteran's service-connected headaches, awarded a 10 
percent evaluation supra.  

The veteran's service medical records contain no complaints, 
diagnoses or opinions of any conditions of the eyes, or low 
back, although the veteran reports repeated complaints of low 
back pain to the medic in Vietnam.  The veteran should be 
requested to identify any treatment for these conditions 
since his discharge from service, and reasonable attempts to 
obtain these records should be made.  The Board notes that VA 
medical records have only been obtained through an RO health 
summary through February 1999.  

Accordingly, this case is REMANDED for the following:

1.  The RO should issue a statement of 
the case on the issue of entitlement 
to an initial compensable evaluation 
for service-connected residual of a 
scalp laceration (scar), which 
summarizes the pertinent evidence, 
fully cites any applicable legal 
provisions not previously provided, 
and reflects detailed reasons and 
bases for the decision granting a 
noncompensable evaluation for residual 
of a scalp laceration (scar).  The 
veteran should then be afforded the 
applicable time period in which to 
respond.  

2.  The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
hearing loss, lower back condition(s), 
bilateral eye disorder(s), dizziness, 
residuals of a laceration to the left 
eye area and/or tinnitus since his 
discharge from service.  After 
securing the necessary release(s), 
the RO should obtain these records, to 
the extent possible.

3.  The veteran should be scheduled 
for a VA auditory examination by an 
appropriate specialist. All necessary 
tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail. The examiner should provide an 
opinion as to the likelihood that 
bilateral hearing loss and/or tinnitus 
had its onset in service or otherwise 
is related thereto. 

The claims file, including a copy of 
this remand, should be made available 
to the examiner before the 
examination, for proper review of the 
medical history.  The examination 
report is to reflect whether such a 
review of the claims file was made.  
Any opinion expressed should be 
accompanied by a written rationale.

4. The veteran should be scheduled for 
a VA neurologic examination. All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail. The examiner should provide an 
opinion as to the likelihood that a 
disability manifested by dizziness had 
its onset in service or otherwise is 
related thereto. The question of its 
possible relationship to service-
connected PTSD also should be 
addressed.

The claims file, including a copy of 
this remand, should be made available 
to the examiner before the 
examination, for proper review of the 
medical history.  The examination 
report is to reflect whether such a 
review of the claims file was made.  
Any opinion expressed should be 
accompanied by a written rationale.

5. If, and only if, supporting 
evidence from service records or other 
sources serves to establish that a low 
back disability may have had its onset 
in service or may be otherwise related 
thereto, the veteran should be 
scheduled for a VA orthopedic 
examination by an appropriate 
specialist. All necessary tests and 
studies should be accomplished, and 
all clinical manifestations should be 
reported in detail. The examiner 
should provide an opinion as to the 
likelihood that a low back disability 
had its onset in service or otherwise 
is related thereto. 

The claims file, including a copy of 
this remand, should be made available 
to the examiner before the 
examination, for proper review of the 
medical history.  The examination 
report is to reflect whether such a 
review of the claims file was made.  
Any opinion expressed should be 
accompanied by a written rationale.

6.  If, and only if, supporting 
evidence from service records or other 
sources serves to establish that a 
bilateral eye disability, to include a 
laceration of the left eye, may have 
had its onset in service or may be 
otherwise related thereto, the veteran 
should be scheduled for a VA eye 
examination by an appropriate 
specialist. All necessary tests and 
studies should be accomplished, and 
all clinical manifestations should be 
reported in detail. The examiner 
should provide an opinion as to the 
likelihood that a bilateral eye 
disability, to include a laceration of 
the left eye, had its onset in service 
or otherwise is related thereto. 

The claims file, including a copy of 
this remand, should be made available 
to the examiner before the 
examination, for proper review of the 
medical history.  The examination 
report is to reflect whether such a 
review of the claims file was made.  
Any opinion expressed should be 
accompanied by a written rationale. 
 
7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
VCAA, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

8.  Thereafter, the RO should 
readjudicate this claim.  If any 
benefit sought on appeal remains 
denied, the veteran and the veteran's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 



